Exhibit 10.5

AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT

This Amendment to Executive Severance Agreement (the “Amendment”) is entered
into on this 28th day of September, 2010, by and among ModusLink Corporation
(the “Company”), ModusLink Global Solutions, Inc. (formerly known as CMGI,
Inc.), a Delaware corporation (solely with respect to Section 3(b)(ii) of the
Agreement (as defined below)) and William R. McLennan (“Executive”), but
effective as of January 1, 2009;

WHEREAS, the parties have entered into an Executive Severance Agreement dated as
of July 26, 2007 (the “Agreement”); and

WHEREAS, the parties mutually desire to amend the Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Unless the context indicates otherwise, capitalized terms used but not defined
in this Amendment shall have the respective meanings assigned to them in the
Agreement;

Section 3(c) is amended by substituting the following therefore:

“(c) The Executive agrees that after the Termination Date, but prior to payment
of the severance pay called for by Section 3(a) or Section 3(b), as the case may
be, he shall execute a waiver and release (including confidentiality and
non-disparagement provisions), based on the Company’s standard form, of any and
all claims he may have against the Company and its officers, employees,
directors, parents, subsidiaries and affiliates. Executive understands and
agrees that the payment of the severance benefits called for by this Agreement
are contingent upon his execution and delivery to the Company of the previously
described release of claims and such release being effective and not revoked on
the sixtieth (60th) day following the Termination Date. The severance payable
under Section 3(a) or Section 3(b), as applicable shall commence on the sixtieth
(60th) day after the Executive’s Termination Date provided that the release of
claims described above is effective on such date. If the release of claims is
not effective on the sixtieth (60th) day after the Termination Date no severance
benefits will be payable. Executive’s rights to the severance under Section 3(a)
or Section 3(b) shall constitute the sole remedy of the Executive in the event
of termination of the Executive’s employment. For purposes of this Agreement the
Executive’s termination of employment shall mean his “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h).”

The Agreement is affirmed, ratified and continued as amended hereby.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

MODUSLINK CORPORATION

    EXECUTIVE

By:

 

        /s/ Peter L. Gray

   

/s/ William R. McLennan

        Peter L. Gray     William R. McLennan

Its:

  Executive Vice President and General Counsel    

MODUSLINK GLOBAL SOLUTIONS, INC.

   

By:

 

        /s/ Peter L. Gray

            Peter L. Gray    

Its:

  Executive Vice President and General Counsel    